1
2
3
4
5
6
7
8                                       UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   BRANDY ESTRADA,                                         )   Case No.: 1:18-cv-01592-SAB (PC)
                                                             )
12                    Plaintiff,                             )
                                                             )   ORDER REQUIRING PLAINTIFF TO SHOW
13           v.                                                  CAUSE IN WRITING WHY ACTION SHOULD
                                                             )   NOT BE DISMISSED FOR FAILURE TO OBEY A
14                                                           )   COURT ORDER AND FAILURE TO STATE A
     ALDO GARZA, et.al.,
                                                             )   CLAIM
15                                                           )
                      Defendants.                            )   [ECF No. 8]
16                                                           )
                                                             )
17                                                           )
18           Plaintiff Brandy Estrada is proceeding pro se in this civil rights action pursuant to 42 U.S.C. §
19   1983.
20           On January 4, 2019, the Court found that Plaintiff’s complaint failed to state a cognizable
21   claim for relief, and granted plaintiff thirty days to file an amended complaint addressing the
22   deficiencies identified by the Court. (ECF No. 8.) More than thirty days have passed, and Plaintiff
23   has not complied with or otherwise responded to the order.1
24   ///
25   ///
26
27   1
       On January 7, 2019, Plaintiff filed a notice of change of address. (ECF No. 9.) On January 17, 2019, the Court’s
     screening order was returned as undeliverable. Therefore, on January 18, 2019, the Court re-served the screening order on
28   Plaintiff at her new address of record.

                                                                 1
1             Accordingly, it is HEREBY ORDERED that within fourteen (14) days from the date of

2    service of this order, Plaintiff shall show cause in writing why the action should not be dismissed.

3    Plaintiff is warned that the failure to comply with this order will result in a recommendation to a

4    district judge that the action be dismissed for failure to comply with a court order and failure to state a

5    cognizable claim for relief.

6
7    IT IS SO ORDERED.
8    Dated:     March 1, 2019
9                                                        UNITED STATES MAGISTRATE JUDGE

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
